internal_revenue_service number release date index number ------------------- --------------------------------------------------------------- ------ ------------------------------------------ --------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc psi plr-145204-11 date february ------------------------------------------------------------------------------------------------------ legend x ------------------------ state ------------- dear ------------ this letter responds to a letter from your authorized representative dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code x is a limited_partnership organized under the laws of state x through a wholly owned subsidiary that is disregarded for u s federal_income_tax purposes will earn income by providing services to customers engaged in the exploration for and the development and production of oil and natural_gas specifically x will earn income from the removal transportation and disposal of the petroleum-water mix produced in connection with natural_gas processing activities x also intends to earn income in connection with a fluid treating recycling business whereby x will conduct additional treatment activities to render a portion of the petroleum-water mix not otherwise marketable as a hydrocarbon suitable for use in later drilling operations x also plans to generate income from the sale of recovered condensates although it represents that it will not market hydrocarbons to end users at the retail level raw natural_gas extracted from natural_gas reservoirs is a mixture of many compounds that in combination are not ready to be transported from the wellhead for further processing or used as a fuel source to meet pipeline standards the compounds found in raw natural_gas water sulfur and natural_gas liquids including ethane propone and butane must be removed at the wellhead one of the unavoidable byproducts of plr-145204-11 natural_gas processing is water saturated with petroleum molecules which x refers to as petroleum-water mix most plant and field locations have very little petroleum-water mix storage capacity making reliable removal services essential natural_gas producers rely on third parties such as x to remove transport and dispose_of the petroleum-water mix generated by their facilities to enable continuing development and production operations due to the high hydrocarbon levels in the mix the material is hazardous and must be properly handled to comply with applicable state and federal environmental regulations once removed from the site the petroleum-water mix is further processed to segregate it into waste water and marketable condensate the waste water is usually pumped into a disposal well in compliance with state and federal regulations and the condensate is sold x will charge its customers fees for its petroleum-water mix storage and disposal services a petroleum-water mix disposal company typically charges an hourly fee for its transportation services and a separate fee at either hourly or per-barrel rates for its removal disposal services x also plans to generate income from the sale of petroleum condensates sales proceeds from petroleum condensates often account for a substantial portion of a petroleum-water mix disposal company’s income and often exceed the revenue earned from the removal services x will also conduct additional treatment activities to render a portion of the petroleum-water mix not otherwise marketable suitable for use in later drilling operations and either re-convey the treatment mix to its customers or third parties sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership’s gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation or marketing of any material or natural resource plr-145204-11 based solely on the facts submitted and representations made we conclude that x’s gross_income from the transportation storage and disposal of petroleum-water mix derived from oil and natural_gas wells including any associated condensate sales is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
